Citation Nr: 1826200	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right carpal tunnel syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for left carpal tunnel syndrome.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 2003 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2016, the Board remanded the issues of entitlement to increased evaluations for bilateral knee disorders and generalized anxiety disorder with panic attacks, depression, and chronic insomnia.  The Board also denied entitlement to evaluations in excess of 10 percent for right and left carpal tunnel syndrome.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Order, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties to vacate and remand the May 2016 Board decision that denied entitlement to increased evaluations for his right and left carpal tunnel syndrome.

In August 2017, the Board denied entitlement to increased evaluations for patellofemoral pain syndrome of the right and left knees; granted entitlement to a 100 percent evaluation for generalized anxiety disorder with panic attacks, depression, and chronic insomnia; and remanded the issues of entitlement to increased evaluations for right and left carpal tunnel syndrome for further development.   The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the August 2017 remand directives, the Veteran was scheduled for a VA examination in February 2018.  However, the record reflects that he failed to report to the examination.  Nevertheless, the claims file does not include a letter notifying the Veteran of the date and time of the scheduled examination.  

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination. 38 C.F.R. § 3.655(a), (b) (2017).  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in connection with his claims.  

In addition, the Veteran's representative has alleged that the AOJ failed to send him a copy of the February 23, 2018, supplemental statement of the case (SSOC). Therefore, on remand, the AOJ should send an additional copy of the February 23, 2018, SSOC to the Veteran and his representative.

Lastly, during the course of the appeal, the Veteran reported that he was unemployed due to his service-connected disabilities, to include his right and left carpal tunnel syndrome.  See, e.g., May 2017 correspondence.  In September 2017, the RO determined that the issue of entitlement to TDIU was moot.  However, the Board notes that the presence of a 100 percent disability rating does not necessarily render the issue of TDIU moot.  See Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) (holding that 100 percent evaluation does not render a TDIU claim moot where there is a possibility that TDIU will impact entitlement to special monthly compensation (SMC) based on receipt of service connection for a disability with a 100 percent rating and another with a separate 60 percent rating).  Moreover, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a copy of the February 23, 2018, SSOC to the Veteran and his representative.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal.  
After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right and left carpal tunnel syndrome.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's bilateral carpal tunnel syndrome.  In particular, the examiner should identify the affected nerve or nerve groups.  He or she should specifically indicate whether the median nerve and lower radicular group are affected.    

For each nerve or nerve group affected, the examiner should indicate whether the impairment is mild, moderate, or severe.  He or she should also state whether there is incomplete or complete paralysis.  

If the examiner is unable to distinguish between the symptoms associated with the service-connected bilateral carpal tunnel and any symptoms associated with another service-connected disability or a nonservice-connected disorder, he or she should so state in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be noted whether any notice that was sent was returned as undeliverable.

5.  The AOJ should consider whether the Veteran is entitled to TDIU based on impairment attributable to his service-connected disabilities other than generalized anxiety disorder with panic attacks, depression, and chronic insomnia See Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) (holding that 100 percent evaluation does not render a TDIU claim moot where there is a possibility that TDIU will impact entitlement to special monthly compensation (SMC) based on receipt of service connection for a disability with a 100 percent rating and another with a separate 60 percent rating).

In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or obtain additional medical evidence as necessary.

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




